UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4611



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMIE PAUL TABIT, a/k/a Gonzo,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-03-60)


Submitted:   December 9, 2004          Decided:     December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamie Paul Tabit, Appellant Pro Se.       Paul Alexander Weinman,
Assistant United States Attorney, Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jamie Paul Tabit seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.   Fed. R. App. P.

4(b)(1)(A). With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.   Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).       When the

notice of appeal is filed more than thirty days after expiration of

the appeal period, neither the district court nor this Court may

grant an extension. United States v. Schuchardt, 685 F.2d 901, 902

(4th Cir. 1982).   The appeal periods established by Rule 4 are

mandatory and jurisdictional. Browder v. Director, Dep’t of Corr.,

434 U.S. 257, 264 (1978).

          The district court entered its judgment on November 19,

2003, and its amended judgment on December 1, 2003.    Tabit filed

his notice of appeal on June 23, 2004.*     Because the notice of

appeal was filed beyond the excusable neglect period, we dismiss

the appeal for lack of jurisdiction.       We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                              - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -